Title: To George Washington from Lieutenant Colonel Isaac Sherman, 14 January 1780
From: Sherman, Isaac
To: Washington, George


          
            Sir,
            Brunswick [N.J.] 14th Jany 1780
          
          Colo. Nelson left town just before my arrival, and has not been here since—I wrote immediately to as many Magistrates as I could collect the names of, requesting them to meet at this place on the 11th instant, and take into consideration a requisition from Your Excelly: several of the gentlemen met agreeable to the request, but there not being a majority they did nothing decisive respecting the matter. They agreed to meet on the 13th instant and desired me to notify all the Magistrates not before sent to—I did and at the time the Gentlemen assembled, and

took into consideration the Requisition, resolving unaninously to comply with it—proposing to collect one hundred head of Cattle with 300 bushels of grain at Quibbletown on wednesday next and sooner if possible—33 head and a proportion of grain at Kingston, 67 head and a proportion of grain at Spotswod next monday or tuesday at which places they wish to have their Cattle estimated and certificates given, as being more convenient for the inhabitants, after which they will see them sent to quibble town the place where the whole is to be collected; and also that a Commisy may be sent to these places at the day fixed, fore the purpose—There are two or three Commisys in this town who can easily attend, and if agreeable to Your Excelly will give direction for them to do it—The Magistrates are willing to assign mills fore the reception of the grain, and promise to have it immediately ground and will then forward it to Camp—I expect to have all the Articles collected at Quibble town by next thursday. I am with the greatest Esteem and respect Your Excelly Most Obedt servt
          
            Isaac Sherman
          
        